Citation Nr: 9919192	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  98-00 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Dissatisfaction with the initial rating assigned following 
the grant of service connection for chronic mechanical low 
back pain.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to April 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) from a November 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that established service connection for chronic 
mechanical low back pain and assigned a noncompensable 
disability evaluation from April 1996, the date of the claim.  
A notice of disagreement was received in December 1996.  A 
statement of the case was issued in December 1996.  A 
substantive appeal was received from the veteran in December 
1996.  A hearing was held at the RO in April 1998. 

During the course of this appeal, the RO increased the 
evaluation assigned for this service-connected disability to 
10 percent, also effective from the date of the claim (April 
1996). 

The veteran in his substantive appeal appears to raise the 
issue of a total rating for compensation based on individual 
unemployability.  This matter is referred to the RO for 
appropriate action.  


REMAND

The Board notes that the evidence of record contains multiple 
references to flare-ups of back pain and spasms, and 
functional limitations placed on the veteran due to his 
service-connected chronic mechanical low back pain.  For 
example, a May 1998 VA examination report notes that the 
veteran complained of persistent low back spasms and pain, 
and noted that such manifestations limit his flexion.  
Further, there are letters from a VA examiner which indicate 
that the veteran is restricted in lifting, pushing, pulling, 
or carrying more than 25 pounds, and that prolonged standing 
is also restricted.  However, to what extent pain further 
limits low back motion and other functional ability was not 
objectively indicated during VA examinations.  

In this regard, the Board notes that in the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter the 
Court) expounded on the necessary evidence required for a 
full evaluation of orthopedic disabilities.  In this case, 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's claim for an increased rating 
for the service-connected chronic mechanical low back pain 
(the Board notes that the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, should only be considered in conjunction 
with the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1997)).  

Thorough examinations of the veteran's low back were 
conducted in May 1998.  Nevertheless, the examiners did not 
comment on such things as the extent pain could significantly 
limit functional ability during flare-ups.  As such, the 
Board is compelled to find that reexamination of the veteran 
is necessary in the present case to allow for proper 
assessment of the veteran's service-connected chronic 
mechanical low back pain under 38 C.F.R. §§ 4.40, 4.45 
(1998).

Further, the Board notes that during an April 1998 hearing at 
the RO, the veteran indicated that he was admitted to the VA 
hospital in Charleston, South Carolina for one week in April 
1997 due to his back disability.  Records of this admission 
have not been associated with the claims folder.  In addition 
the veteran at that hearing indicated that he had applied for 
Social Security.  Copies of the records submitted to Social 
Security and the decision by Social Security, if made, should 
be obtained from that agency.

Finally, the Board notes that recently, the Court noted that 
there was a distinction between a claim based on the 
veteran's dissatisfaction with the initial rating (a claim 
for an original rating) and a claim for an increased rating.  
It was also indicated that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts founds, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Court in AB v. Brown, 6 Vet. App. 35 at 38 (1993) stated that 
a claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and it follows that an 
increased rating remains in controversy where less than the 
maximum is awarded.  In readjudicating this matter, 
consideration should be given to the application of "staged 
ratings" as enunciated by the Court in the Fenderson case.   

For all the reasons set above, this is REMANDED to the RO for 
the following action: 


1.  The RO should take the appropriate 
steps to associate with the claims folder 
All the veteran's VA treatment records, 
which are not currently in the claims 
file, including the reports of the 
veteran's April 1997 admission to the VA 
hospital in Charleston, South Carolina.   

2.  The RO should request copies of the 
records of the veteran regarding his 
claim, including any decision, if made, 
from the Social Security Administration.  

3.  The veteran should also be scheduled 
for a VA orthopedic examination in order 
to ascertain the nature and severity of 
his service-connected chronic mechanical 
low back pain.  All indicated tests and 
examinations should be conducted and 
documented.  The claims folder must be 
made available to the examiner for 
review.  The RO should provide the 
examiner with the criteria for Diagnostic 
Codes 5292, 5293, and 5295, and request 
that the examiner separately evaluate the 
veteran in relationship to each code.  
The examiner should fully describe any 
weakened movement, excess fatigability 
and incoordination present.  The examiner 
should be asked to express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when the lumbar spine is used repeatedly.  
Determinations on whether the veteran's 
low back exhibits pain with use should be 
noted and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability, including during flare-
ups, should be portrayed in terms of the 
degree of additional range of motion 
loss.  The examiner should also comment 
on the effects the veteran's back 
disability has on his employability.

4. The RO should readjudicate the 
veteran's claim for a higher initial 
evaluation for his service-connected 
chronic mechanical low back pain. 
Consideration should be given to 
Diagnostic Codes 5292, 5293, and 5295, 
the dictates of DeLuca and Johnson, and 
all other applicable regulations. 

Consideration should also be given to the 
application of "staged ratings" as 
enunciated in Fenderson (and noted 
above).  If the action taken is adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  They should also 
be afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board, if appropriate.  No action is 
required by the veteran until he receives 
further notice. 


By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


